                                                                                                                       Fl LED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Cou
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                   v.                                       (For Offenses Committed On or After November I, I 987)
          RAMSES YOSUA MARTINEZ-MEJIA (1)
                                                                               Case Number:         3: l 8-MJ-21146-AJB

                                                                            Paul W. Blake
REGISTRATION NO.                                                            Defendant's Attorney
78312298
D -
THE DEFENDANT:
D     pleaded guilty to count(s)
      was found guilty on count(s)
OO    after a plea of not guilty            One of Complaint-.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section I Nature of Offense                                                                Count
     8:1325 - Illegal Entry (Misdemeanor)                                                                 1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of I 984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                                      are            dismissed on the motion of the United States.

      Assessment: $10.00 - Waived


      JVTA Assessment*: $
D     -
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo    Fine waived               o   Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                        3:18-MJ-21146-AJB
 ...
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 RAMSES YOSUA MARTINEZ-MEJIA (1)                                        Judgment - Page 2of2
CASE NUMBER:               3:18-MJ-21146-AJB

                                               IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
 14 days



 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:

       o    at                            A.M.             on

       o    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       o    on or before

       o    as notified by the United States Marshal.

       o    as notified by the Probation or Pretrial Services Office.

                                                    RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at    ~~~~~~~~~~~-
                                        , with a certified copy of this judgment.


                                                             UNITED STATES MARSHAL



                                   By                   DEPUTY UNITED STA TES MARSHAL



                                                                                                 3:18-MJ-21146-AJB
